Citation Nr: 1303217	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  09-25 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.  

2.  Entitlement to service connection for bilateral vision loss disability, to include secondary to a welding injury.

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disorder, to include a nervous condition, anxiety reaction, and schizoid personality.

4.  Entitlement to service connection for a vestibular disorder, claimed as vertigo.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to December 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2008 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran's Notice of Disagreement (NOD), received at the RO in September 2008, was timely as to both rating decisions.  The RO issued a Statement of the Case (SOC) in June 2009.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in July 2009.  

In August 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the claims file.

With regard to the claim of service connection for a psychiatric disorder, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  
The issues of service connection for bilateral vision loss and hearing loss, as well as the issue of service connection for vertigo, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In unappealed rating decisions of April 1968 and November 1968, the RO denied service connection for a nervous condition.  

2.  The evidence submitted since the RO's November 1968 rating decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder, and therefore does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's April and November 1968 rating decisions which denied service connection for a nervous disorder are final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).

2.  New and material evidence has not been received since the RO's November 1968 rating decision; thus, the claim of service connection for an acquired psychiatric disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims to reopen based on new and material evidence, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the Veteran's application to reopen the previously denied claim of service connection for a psychiatric disorder, received at the RO in May 2007, the RO provided the appellant pre-adjudication notice in response to that claim by letter dated in August 2007.  In this letter, along with additional notifications, including a November 2007 letter sent to an alternate address, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, this letter provided the Veteran with notice in accordance with Kent, by providing notice of why the underlying claim of service connection for a psychiatric disorder was previously denied.  As this letter was sent prior to the April 2008 adjudication of the claim, the duty to notify was satisfied.

VA has obtained service treatment records and afforded the appellant the opportunity to give testimony before the Board.  In addition, the appellant has submitted private medical evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the appellant has not contended otherwise.

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  New and Material Evidence

In an April 1968 rating decision, the RO denied service connection for a nervous disorder on the basis that the evidence of record revealed that the Veteran was treated for periods of nervousness and anxiety prior to service, and the evidence of record did not suggest that any prior psychiatric disability was chronically aggravated in service.  The RO subsequently reconsidered the claim in a November 1968 rating decision; however, the RO confirmed and continued the denial of the claim of service connection for a nervous disorder, based on a finding that the Veteran's "schizoid personality was present prior to service, and was considered to have followed its normal anticipated course.  Notice of the April and November 1968 decisions and the Veteran's appellate rights were provided to the Veteran during the same month that the rating decisions were issued, respectively; however, the Veteran did not appeal either determination and they became final.  

Prior unappealed decisions are final and binding, however, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

For the purpose of determining whether new and material evidence has been submitted, the truthfulness, i.e., credibility of the evidence in question is presumed, unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The evidence to be considered in making this new-and-material determination is that added to the record since the last final and binding denial of the claim, regardless of the specific basis of that denial, so irrespective of whether it was on the underlying merits or, instead, a prior petition to reopen the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Federal Circuit Court found that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it does not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  In addition, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  In other words, according to the current version of 38 C.F.R. § 3.156, the threshold for reopening a claim is relatively low, does not require a medical nexus opinion, and does not create a third element of new and material evidence, i.e., does not require the evidence be new, material, and raise a reasonable possibility of substantiating the claim.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  If there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination. 

Evidence has been added to the record since the November 1968 decision became final.  The additional evidence consists of numerous medical records, both private and VA, which show absolutely no treatment or diagnosis of any psychiatric disorder.  Even more importantly, new evidence consisting of the Veteran's sworn hearing testimony has been added to the record which shows that the Veteran specifically asserted that he does not have a psychiatric disorder at all.  

More specifically, the Veteran testified at his August 2012 hearing that there appears to be a serious misunderstanding as to what disability the Veteran is trying to service connect.  

The Veteran's STRs reveal that the Veteran had a pre-existing anxiety reaction with dizzy spells and was treated for such prior to service by his family doctor.  The STRs also note that the Veteran was subsequently treated in service for nervousness, as well as acute anxiety reaction.  Upon a full psychiatric analysis and examination, the Veteran was diagnosed with schizoid personality, chronic, severe, and anxiety reaction, chronic.  Interestingly, however, the examiner specifically indicated that at no time during the Veteran's hospitalization did the Veteran demonstrate any overt symptomatology of a psychotic illness.  Basically, the records show that the Veteran exhibited anxiety and depression, and appeared maladaptive and uncooperative.  Based on a Medical Board report with similar findings, the Veteran was discharged on the basis that he was found unsuitable for service.  In another letter from the Veteran's private physician, prepared in October 1968, the doctor noted that he had treated the Veteran on and off since November 1963 with a history and findings of mild anxiety but no evidence of schitzoid personality or psychopathic personality.  

The Veteran's initial claims of service connection in 1968 were presumably characterized as entitlement to service connection for a nervous disorder, because that was the diagnosis provided to him during service.  Although the Veteran had a history of nervousness and anxiety, the Veteran has nevertheless always maintained that the onset of his in-service "disability" was manifested by nausea, vomiting, dizziness and vertigo, which he has stated began during service aboard a ship.  The Veteran testified at his hearing that he first thought it was severe sea sickness, but his officers in charge thought he was just lazy.  

The Veteran's hearing testimony is consistent with the other new evidence of record, which paints a completely different picture with regard to the Veteran's mental status than what was described during service.  The record reflects that the Veteran may have continued to exhibit his pre-existing anxiety and nervousness after service, but according to a longitudinal review of the entire record, the Veteran appears to have led a successful business life since service, remaining employed in Civil Service for 34 years until retirement.  There is no indication from any of the post-service private treatment records that any psychiatric condition affected his activities of daily living or caused functional impairment after service.  This is consistent with the Veteran's August 2012 hearing testimony in which the Veteran explained that his illness in service was of a physical nature and not psychological; manifested by physical symptoms due to sea sickness, vertigo and nausea.  The Veteran believed that his in-service disability stemmed from a disorder that caused such severe vertigo that he was essentially in a constant state of illness.  He reported that he was sea sick and had nausea and vomiting, and periods of severe vertigo which was essentially mistaken for maladaptive behavior, schizoid personality, and a chronic nervous condition.  The Veteran testified that he has never since been diagnosed with schizoid personality and maintains that he has no such disorder.  

These assertions are supported by post-service treatment records from the Mayo Clinic, as well as VA outpatient treatment records, which show no evidence of a psychiatric disorder, but do show a diagnosis of a vestibular disorder (BVVP) with tinnitus and hearing loss.  A June 2006 private treatment record notes a long history of motion sickness.  A VA examiner in September 2011 opined that all of these symptoms were related and should be service-connected.  Private records from the Mayo Clinic also note a link between the Veteran's vestibular disorder and his hearing loss.  However, there is some question as to whether the Veteran's pre-existing dizzy spells, which were noted on the Veteran's June 1966 entrance examination and on an old record from January 1977 (indicating an onset of dizzy spells in high school at age 16) are the same "spells" that the Veteran describes as a sudden shock and spinning motion, which is the same condition from which the Veteran current suffers.  This current condition has been diagnosed as a vestibular disorder, including vertigo and BVVP.  In essence, it appears that the Veteran has pre-existing bouts of dizziness, with no particular diagnosis noted other than anxiety reaction.  During service, the Veteran was diagnosed with schizoid reaction and anxiety reaction, although the Veteran testified in August 2012 that although he had always been a nervous person with anxiety, his in-service problems were more of a physical disability manifested by sea sickness and vertigo, which was misdiagnosed as a psychiatric disorder.  A private opinion from August 2009 suggests that the Veteran's hearing loss is a result of in-service acoustic trauma, but also suggests that the Veteran's vertigo, which is described as a sudden shock and spinning sensation, is the same sensation from which he currently suffers.  

In essence, the evidence added to the record since the last final denial reveals that the Veteran does not have a psychiatric disorder; and this evidence includes the Veteran's sworn testimony that he has no such psychiatric disorder.  This evidence, while new, does not raise a reasonable possibility of substantiating the claim.  In fact, the new evidence does just the opposite; it unsubstantiates the claim.  

In this particular case at hand, there has not been any evidence, lay or medical, submitted which addresses the missing deficits present at the time the 1968 decisions became final.  The medical evidence added to the record since that time presents no new information regarding a psychiatric disorder, other than to show that the Veteran does not have one.  That is, the additional evidence added to the record does not provide any evidence that raises a reasonable possibility of showing that the Veteran has a current psychiatric disorder that had its onset during service, was aggravated during service, or is otherwise related to service.  Thus, all of the evidence, both lay and medical, received since the last prior denial is evidence that is patently contradictory to the evidence necessary to substantiate a claim of service connection for a psychiatric disorder.  Although the Veteran is not necessarily competent to diagnose a psychiatric disorder, he is certainly capable of testifying that he never meant to establish service connection for a psychiatric disorder, and that this claim should have always been a claim of service connection for vertigo.  As the Veteran has explained that it is not his intention to establish service connection for a psychiatric disorder, and has testified that he does not have a psychiatric disorder, the claim must be denied.  New and material evidence has not been received since the RO's November 1968 decision became final; thus, the claim of service connection for a psychiatric disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  


ORDER

The application to reopen the claim of service connection for an acquired psychiatric disorder is denied.  

REMAND

At the outset, the September 2008 rating decision is misleading with regard to the issue of service connection for bilateral vision loss.  In the initial rating decision issued in April 2008, the RO denied the claim of service connection for bilateral vision loss on a direct basis.  After the Veteran received notice of the April 2008 rating decision that same month, he submitted numerous private treatment records pertinent to his claims from the Mayo Clinic dated from 1977 and 2008.  These records were received at the RO in July and August 2008.  

In light of the additional evidence added to the record, the RO readjudicated the Veteran's claims.  In a September 2008 rating decision, the RO confirmed and continued the previous denial of service connection for bilateral vision loss due to welding.  Significantly, however, the RO notified the Veteran, in the body of the September 2008 rating decision, that the claim for service connection for bilateral vision loss due to welding was "still considered opened."  Yet, the RO went on to explain to the Veteran that a finally adjudicated claim may be reopened by submitting new and material evidence; however, the RO also indicated that the recent evidence from the Mayo Clinic that was submitted in connection with his current claim did not constitute new and material evidence because it did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.  

In essence, the RO initially informed the Veteran in September 2008 that his claim was still "open" (because the one-year appeal period following notice of the April 2008 rating decision had not yet expired); however, the RO then notified the Veteran that a claimant may reopen a finally adjudicated claim by submitting new and material evidence, but that the evidence he submitted was not new and material.  This notice is misguided because the April 2008 rating decision had not yet become final at the time the RO notified the Veteran that he needed new and material evidence to reopen a finally adjudicated claim.  As neither the April 2008 nor the September 2008 rating decisions are yet final, the RO should prepare a subsequent duty to assist letter clarifying the status of the Veteran's claim as not yet final, and in particular, provide the correct legal standard applicable to this claim.

Also with regard to the claim of service connection for bilateral vision loss due to welding, the Veteran's service treatment records (STRs) show that he had defective vision bilaterally at the time of entry into service, as shown on his June 1966 physical examination at entry into service.  That examination report appears to show that the Veteran had distant vision of 20/400 in the right eye that was uncorrectable and 20/30 in the left eye that was correctable to 20/20.  Near vision in the right eye was also shown to be 400 uncorrectable, and J2 corrected to J1 in the left eye.  Defective vision was noted as a defect on the June 1966 Report of Medical History.

At the Veteran's personal hearing before the undersigned in August 2012, the Veteran testified that his eye was injured in service while he was welding.  He described the injury as "welder flash."  He explained that he woke up in the middle of the night after a day of welding and had extreme pain in the eyes and could not see.  He testified that he went to sick bay and they gave him some drops and cooler tools.  According to the Veteran, they found a hairline crack in the lens of the helmet, and that was the cause.  The Veteran maintains that he has a laceration and scar on his eye as a result of his welding.  

The Veteran does not distinguish as to which eye was affected, or if both eyes were injured and the STRs do not show any treatment for an eye injury during service.  The Veteran's discharge examination report from December 1967 notes that the Veteran had right distance vision of 20/300 correctable to 20/20 and left distant vision of 20/30 correctable to 20/20, and under "Summary of Defects and Diagnoses" the examiner indicated that the Veteran had defective vision in both eyes that was corrected to 20/20 by pinhole; and that this existed prior to service.  

At his personal hearing in August 2012, the Veteran testified that his current vision is 12/100 and not correctable.  

In sum, the evidence shows a poor uncorrectable vision in the right eye prior to entry into service, but the discharge examination shows correctable vision in the right eye.  Meanwhile, the Veteran maintains he suffered an eye injury in service.  Based on the foregoing medical and lay evidence of record, the Veteran should be afforded a VA examination to determine the current nature and likely etiology of any right and/or left vision loss, or any other residuals of an eye injury in service.  Although the December 1967 discharge examination report notes that the Veteran's vision defect pre-existed service, the findings at entry differ significantly from those at discharge with regard to the Veteran's correctable vision.  

Moreover, the Veteran has testified that he suffered injury to his eye during service, and any residuals of his claimed injury may or may not be completely unrelated to any pre-existing visual acuity.  In addition, private eye treatment records from the Mayo Clinic dated in 1999 and 2000 reflect that the Veteran reported at that time that he received a weld burn to the right eye during service and that he has had decreased visual acuity since that time; however, no medical professional has yet had the opportunity to assess the Veteran's eyes in this regard.  The Veteran has not been afforded a VA examination; however, one is warranted pursuant to the duty to assist.  See 38 C.F.R. § 3.159 (c)(4) (2012).  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  The Veteran has not been afforded a VA examination with respect to this issue.  The Veteran should be accorded a VA examination to address the etiology of any eye disability, including, but not limited to bilateral vision loss.  Importantly, while the Veteran is competent to report that he has trouble seeing, and that he had eye pain in service after welding, and has had problems ever since, he is not necessarily competent to provide a competent medical opinion as to whether his current disability is related to an injury in service, as he is not shown to possess the medical expertise necessary to make this type of determination.  Accordingly, a VA examination is necessary.

The Veteran also seeks service connection for hearing loss.  A review of the STRs shows that the June 1966 examination at entry into service suggests that the Veteran may have had some level of hearing loss at entry into service when the pre-1967 ASA audiometric testing results are converted to the current ISO standards.  It is unclear what level of hearing loss the Veteran had at the time of discharge, because he was only given a whispered voice test in December 1967.  The Veteran's DD Form 214 reflects that the Veteran's primary naval specialty was that of welder.  

In this regard, a June 2008 VA examination notes a current diagnosis of hearing loss, but finds that the hearing loss is unrelated to service because there was no hearing loss noted in service and no nexus between any current hearing loss and service.  The examiner noted on the examination report that the Veteran reported military noise exposure from gunfire and machine shops and did not wear hearing protection.  Additionally, it was noted on the report that the Veteran was a ship fitter.  Despite these findings, the examiner reasoned that there was no evidence that the Veteran was exposed to hazardous noise levels and was not involved in a hearing conservation program.  

In contrast to the above June 2008 opinion, a VA examiner in August 2009 and a VA examiner in September 2009 opined that the Veteran's current hearing loss was related to acoustic trauma from welding in service.  Moreover, to complicate matters even further, the record contains numerous private treatment records from the Mayo Clinic which suggest that the Veteran's hearing loss is related to his vestibular disorder.  

Given the contradictory medical opinions, and the opinion that links the Veteran's hearing loss to his vertigo, additional development of the record is required to clarify the likely etiology of the hearing loss, particularly given the fact that the issue of entitlement to service connection for vertigo has not yet become final.  At the outset, the Veteran's hearing loss should be re-examined by an audiologist or other appropriate examiner to determine its current nature and likely etiology.  In particular, the examiner is asked to reconcile the positive and negative opinions of record, as well as the opinion linking the Veteran's hearing loss to vertigo and/or a vestibular disorder.  A complete rationale for all opinions is requested.  

With regard to the claim of entitlement to service connection for a vestibular disorder, including but not limited to vertigo, the RO issued a rating decision denying service connection for vertigo in February 2009.  In September 2009, the Veteran submitted additional pertinent new and material medical evidence from August 2009 in support of his claim, along with a statement indicating that the attached evidence was being submitted in support of his pending appeal.  The August 2009 private treatment record links the Veteran's vestibular disorder to service.  Although the Veteran's representative did not explicitly state to which appeal he was referring in the attached September 2009 statement, the medical evidence submitted with the statement was specifically limited to a vestibular disorder and its residuals.  Thus, based on a review of the medical evidence submitted along with the statement, there is no doubt that the evidence attached to the September 2009 statement was submitted in support of his pending appeal regarding vertigo; as there was no other pending issue or appeal in conjunction with which the newly submitted evidence applied or supported.  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit Court explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id., at 1368.  The Federal Circuit Court noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.   

This September 2009 statement, along with the newly submitted evidence from August 2009, which relates directly to the Veteran's claim of service connection for vertigo, can therefore be reasonably construed as new and material evidence that was timely submitted in support of his claim of service connection for vertigo.  Yet, the RO did not subsequently address this evidence.  Based on the foregoing, the September 2008 claim of service connection for vertigo remains pending and the September 2009 statement with attached relevant medical evidence must be construed as a timely Notice of Disagreement with the February 2009 rating decision which denied service connection for vertigo.  At the very least, the evidence, submitted in September 2009, was submitted before the February 2009 decision became final, is pertinent to the claim, and raises a reasonable possibility of substantiating the claim.  Thus, the Veteran submitted new and material evidence as to his September 2008 claim of vertigo, and as such, the February 2009 decision denying that claim is not yet final.  See 38 C.F.R. § 3.156(b).  

The RO has not yet issued a Statement of the Case as to the issue of entitlement to service connection for a vestibular disorder, claimed as vertigo.  As such, the RO is now required to send the Veteran a statement of the case as to this issues in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 (2012).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that where a Notice of Disagreement has been submitted, the veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Significantly, the issue has been recharacterized on the Title Page of this decision in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Historically, as noted above, the Veteran originally submitted a claim of service connection for a psychiatric disorder because that was the disability that was variously diagnosed throughout the Veteran's period of service.  That claim was denied in November 1968 and the Veteran did not appeal the decision.  Throughout the years since the initial 1968 denial of his claim, it became apparent that the Veteran did not, in fact, have a psychiatric disorder during service, and his symptoms during service were mistaken for a psychiatric disorder.  Although the Veteran was able to describe his symptoms over the years, he was not competent to provide a diagnosis and continued to attempt to establish service connection for a psychiatric disorder, because that was what medical professionals in service told him he suffered from during service.  While his most recent claim was pending, the Veteran learned he had a disorder manifested by vertigo, and the Veteran thereafter filed his original claim for service connection for vertigo, which was denied on the basis that no symptoms of vertigo or dizziness were shown in service.  Nevertheless, the Veteran continued to provide information pertinent to the claim of service connection for vertigo, including within the context of what we now construe as a notice of disagreement to the pertinent rating decision that initially denied service connection for vertigo.  At the hearing before the Board, the Veteran fully explained that it was his intention to file a claim for service connection for vertigo and not limit it to a psychiatric disorder.  The United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In other words, a claimant is not expected to be able to identify the exact diagnosis of the disability for which service connection is sought.  There is no reason to believe that a claimant should even be expected to know whether his diagnosis is an organic or a mental disability.  In this case, the symptoms described by the Veteran have been more consistent with his claim of service connection for vertigo (as he elaborated at his Board hearing), and the statement of appeal that the Board construes as a notice of disagreement included medical evidence pertinent to vertigo.  

In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that where a Notice of Disagreement has been submitted, the veteran is entitled to a Statement of the Case.  


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a duty-to-assist letter that corrects the RO's September 2008 rating decision's explanation of the status of the Veteran's claim of service connection for bilateral vision loss at that point pursuant to 38 C.F.R. § 3.159 (2012).  

2.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his vision and hearing loss since discharge from service, as well as any non-VA sources of treatment for his vision and hearing loss, if any, that have not already been associated with the claims file.  In particular, the Veteran should provide, or authorize VA to obtain, any pertinent private records which are not already of record.  

3.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran not already of record.  

4.  Thereafter, schedule the Veteran for a VA Compensation and Pension ophthalmology examination by an appropriate examiner regarding his claim of service connection for bilateral vision loss.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

The examiner is specifically requested to set forth the Veteran's current visual acuity, as well as any additional identifiable eye disabilities, including but not limited to, any residuals of a claimed in-service eye injury caused by welding.  The examiner should specifically comment on the Veteran's vision at the time of entry into service, as well as at discharge from service, and explain what differences, if any, are shown between those time periods.  Also, the examiner should opine as to whether any diagnosed eye condition, including vision loss and/or any other diagnosed eye disorder, at least as likely as not (50 percent probability or greater) began in or is related to his active service.  In that regard, the examiner should also opine as to whether any pre-existing vision loss was clearly and unmistakably aggravated during service, beyond its natural progression.  In this regard, the examiner should opine as to whether the Veteran's current disability of the eyes (to include vision loss and/or any other eye disorder identified by the examiner) is the type of residual disability consistent with the Veteran's reported history.  

5.  Schedule the Veteran for a VA Compensation and Pension audiological examination to determine the nature, extent, onset and etiology of the Veteran's hearing loss. The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should render an opinion as to whether it is more likely than not (meaning likelihood greater than 50%), at least as likely as not (meaning likelihood of at least 50%), or less likely than not or unlikely (meaning that there is a less than 50% likelihood) that the Veteran's hearing loss is related to excessive noise exposure in service and/or had its onset during service.  In that regard, the examiner's attention is directed to credible reports of excessive noise exposure in service, the Veteran's specialty of welder in service, and the Veteran's reports of a gradual and continuous loss of hearing since service.  The examiner is also directed to reconcile the contradictory opinions of record as to the likely etiology of the Veteran's hearing loss, which include suggested etiologies of in-service noise exposure, a vestibular disorder and/or post-service onset.  The rationale for all opinions expressed should be provided.  

The examiner must keep in mind that even if a disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  

6.  Provide the Veteran with a Statement of the Case as to the issue of entitlement to service connection for a vestibular disorder, including but not limited to vertigo, in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 (2012).  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition.  

6.  Ensure that all development action has been completed in accordance with the above directives.  If any examination report is insufficient, it must be returned to the examiner for corrective action.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative addressing all evidence received since the June 2012 SSOC; and they should be provided an opportunity to respond, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL. A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


